Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (q)(13) POWER OF ATTORNEY The undersigned officer of Special Equities Portfolio, Tax-Managed Multi-Cap Opportunity Portfolio, Tax-Managed Value Portfolio and Worldwide Health Sciences Portfolio, each a New York trust, (does hereby severally constitute and appoint Barbara E. Campbell, Alan R. Dynner, Thomas E. Faust Jr., Maureen A. Gemma and James B. Hawkes, or any of them, to be true, sufficient and lawful attorneys, or attorney, to sign for me in the capacity indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to a Registration Statement filed with the Securities and Exchange Commission on behalf of each of the respective Trusts listed below, in respect of shares of beneficial interest and other documents and papers relating thereto: Special Equities Portfolio Eaton Vance Special Investment Trust Tax-Managed Multi-Cap Opportunity Portfolio Eaton Vance Mutual Funds Trust Tax-Managed Value Portfolio Eaton Vance Mutual Funds Trust Worldwide Health Sciences Portfolio Eaton Vance Growth Trust IN WITNESS WHEREOF I have hereunto set my hand on the date set opposite my signature. Signature Title Date /s/ Kevin M. Connerty Treasurer and Principal Financial and April 23, 2007 Kevin M. Connerty Accounting Officer
